DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
2.	The terminal disclaimer filed on 6/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,064,164 and US 10,554,937 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
3.	Claims 1-15 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to anticipate or fairly suggest; a pharmaceutical preparation surface configured to be placed within a hood, a camera assembly comprising; a camera configured to capture one or more images of one or more components of the sterile compounded medication placed on the pharmaceutical preparation surface; and a housing configured to hold the camera above the pharmaceutical preparation surface, the housing comprising at least one seal to inhibit fluids outside the housing from reaching the camera;
a display; a trigger operatively connected to the camera; a barcode scanner; a processor in communication with the camera, the display, the trigger, and the barcode scanner; and memory having stored thereon programming instructions that, when executed by the processor, cause the processor to; 
receive ingredient data associated with an ingredient of a sterile compounded medication; compare the ingredient data with patient medication data and determine if the ingredient data matches the patient medication data; provide, based on the determination, a first indication that compounding can continue when the ingredient data matches the patient medication data and a second indication that compounding cannot continue when the ingredient data does not match the patient medication data; capture, with the camera and based on receipt of a trigger signal from the trigger, one or more images of the one or more components of the sterile compounding process; receive the one or more captured images from the camera; associate the one or more captured images with the patient medication data; and transmit the one or more captured images and at least a portion of the associated patient medication data to a server; and receive, from the server, approval data indicating that a step of the sterile compounding process has been verified, as specifies in the independent claim 1, and similarly independent claim 11.
	Claims 2-10 and 12-15 are allowed by virtue of their dependency to the above allowable independent claims.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can
normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where
this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be
obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is
available through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482